   Case:19-04547-BKT13 Doc#:49 Filed:06/01/20 Entered:06/01/20 08:55:05                           Desc: Grntg
                              Ext of Time Page 1 of 1
                              IN THE UNITED STATES BANKRUPTCY COURT
                                          District of Puerto Rico



IN RE:

GIOVANNI MARIN IRIZARRY                                    Case No. 19−04547 BKT
aka GIOVANI MARIN, aka GIOVANNI MARIN
WALESKA OLIVO SANTIAGO
aka WALESKA OLIVO                                          Chapter 13


xxx−xx−0979
xxx−xx−3849                                                FILED & ENTERED ON 6/1/20


                        Debtor(s)



                                                        ORDER

The motion filed by Debtors requesting extension of time of 21 days to reply to Firstbank PR's Motion to Dismiss
(docket #48) is hereby granted. Order due by June 22, 2020.

IT SO ORDERED.

In San Juan, Puerto Rico, this Monday, June 1, 2020 .
